Citation Nr: 1602974	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for compensation purposes for a dental disorder. 

2. Entitlement to service connection for treatment purposes for a dental disability, to include apicoectomy, acute episodes of chronic infection; receding gums; and front tooth replacement.

3. Entitlement to service connection for bronchitis.

4. Entitlement to an initial compensable rating for orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1984 to October 1987 and from June 1990 to July 2007.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at VA Central Office before the undersigned Veterans Law Judge in September 2015.

The claim of service connection for a dental disorder that is presently before the Board has been developed and adjudicated as a claim for service connection for a dental disorder for compensation purposes. However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993). Therefore, the dental claim has been reclassified as two separate issues.

The issues of entitlement to service connection for treatment purposes for a dental disability, to include apicoectomy, acute episodes of chronic infection; receding gums; and front tooth replacement; entitlement to service connection for bronchitis; and entitlement to an initial compensable rating for orchiectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his September 2015 hearing, the Veteran specifically withdrew the issue of entitlement to service connection for compensation purposes for a dental disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for compensation purposes for a dental disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, during his September 2015 hearing, the Veteran withdrew the issue of entitlement to service connection for compensation purposes for a dental disorder. There remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of service connection for compensation purposes for a dental disorder is dismissed.


REMAND

In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC), as agent of the Veterans Health Administration (VHA) adjudicates the claim for outpatient treatment. Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. §3.381. See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2015)). This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161. The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment. 

The revised version of 38 C.F.R. § 3.381 provides that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA determine certain questions, including, but not limited to: (1) former prisoner of war status; (2) whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the Veteran is totally disabled due to a service-connected disability. 38 C.F.R. § 3.381 (2015). 

The record presently before the Board does not include a determination from the VAMC regarding the Veteran's eligibility for VA outpatient dental treatment. The claim for VA outpatient dental treatment will be remanded to the VAMC as the Agency of Original Jurisdiction (AOJ) for appropriate action. 


Development as to the other claims is directed below, and the case is REMANDED for the following action:

1. Forward the claim of service connection for treatment purposes for a dental disability, to include apicoectomy, acute episodes of chronic infection; receding gums; and front tooth replacement to VHA for a determination.

2. Request that the Veteran provides the names and addresses of any and all health care providers who have provided treatment for his bronchitis, asthma, or orchiectomy. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.

3. Obtain and associate the Veteran's updated VA treatment records with his claims file. 

4. After obtaining the Veteran's treatment records, schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed bronchitis. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran has recurrent bronchitis, and if so, did it have its onset during military service, within one year after military service, or is it otherwise related to the Veteran's military service. While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*The Veteran's February 1984 and June 1988 entrance examinations show that his lungs and chest were normal. Therefore, the Veteran is presumed sound in this respect upon entry into service.

*In February 1992, the Veteran was treated for sinusitis.

*In November 1995, the Veteran was treated for bronchitis.

*In December 1995, the Veteran was treated for sinusitis.

*In June 2001, the Veteran reported that he had never had bronchitis.

*In July 2002, the Veteran was treated for sinusitis.

*The Veteran reported in his September 2005 Report of Medical History that he took Sudafed occasionally, had asthma, or any breathing problems related to exercise, weather, pollen, etc., that he had sinusitis and hay fever, had ear, nose, and throat trouble. He also stated that he had bronchitis numerous times that had responded to antibiotics. At that time, his medical examination showed that his lungs and chest were normal.

*In May 2007, the Veteran was provided a chest x-ray, which showed that his bilateral lungs were free of active parenchymal disease. 

*During an August 2008 VA medical examination, the Veteran was diagnosed with bronchitis with reactive airways and normal PFTs.

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

The examiner is also advised that by law, the mere statement that the claims folder was reviewed and/or that the examiner has expertise in the subject matter is not adequate to find that the examination is sufficient.

5. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected orchiectomy. 

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. 

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must determine the current severity of the Veteran's orchiectomy. The examiner must provide findings relating to the criteria used for rating in Diagnostic Codes 7524 and 7525. Specifically, the examiner must make findings as to whether the Veteran's right testis is absent or non-functioning. The examiner must also make findings as to whether the Veteran has chronic epididymo-orchitis. All appropriate testing should be conducted.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

6. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


